UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/11 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/The Boston Company Emerging Markets Core Equity Fund Dreyfus/The Boston Company Large Cap Core Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small/Mid Growth Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Newton International Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/The Boston Company Emerging Markets Core Equity Fund ANNUAL REPORT September 30, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Emerging Markets Core Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Emerging Markets Core Equity Fund covers the 12-month period from October 1, 2010, through September 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although stocks in some markets rallied strongly over the first half of the reporting period amid expectations of a more robust economic recovery, investor sentiment deteriorated sharply during the second half due to disappointing economic data, rising commodity prices, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. Market volatility was particularly severe during August and September after a major credit rating agency downgraded U.S. long-term debt. Stocks proved sensitive to macroeconomic concerns in this challenging environment, often regardless of more promising company fundamentals, and most international equity market indices ended the reporting period with negative absolute returns. The economic outlook currently is clouded by market turbulence and political infighting, but we believe that a continued subpar global expansion is more likely than a return to recession. Inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In the United States, the Federal Reserve Board has signaled its intention to maintain an aggressively accommodative monetary policy, which may help offset the financial stresses caused by deleveraging in the private sector and fiscal consolidation by governments in the United States and Europe. To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 17, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2010, through September 30, 2011, as provided by Sean P. Fitzgibbon and Jay Malikowski, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2011, Dreyfus/The Boston Company Emerging Markets Core Equity Fund’s Class A shares produced a total return of –18.77%, Class C shares returned –19.43% and Class I shares returned –18.27%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (the “MSCI EM Index”), produced a total return of –16.15% for the same period. 2 Stocks in the emerging markets encountered heightened volatility throughout the reporting period, but turbulence was especially severe over the summer of 2011, more than erasing previous gains.The fund produced lower returns than its benchmark, mainly due to shortfalls in the consumer staples and basic materials sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of companies that are located in foreign countries represented in the MSCI EM Index. The fund may invest up to 20% of its net assets in fixed income securities and may invest in preferred stocks of any credit quality if common stocks of the relevant company are not available.The fund employs a “bottom-up” investment approach, which emphasizes individual stock selection. Economic Developments Challenged Emerging Markets Emerging stock markets proved volatile over the reporting period as country-specific issues and global macroeconomic developments fueled dramatic shifts in investor sentiment. During the fourth quarter of 2010, emerging markets stocks were dampened by corporate governance scandals in India and inflation fears in China, offsetting the benefits of encouraging economic data in other parts of the world.These worries ebbed over the opening months of 2011, when investors turned away from sluggish developed markets and toward faster-growing economies in the wake of political uprisings in the Middle East and natural and nuclear disasters in Japan. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Strong corporate earnings in the second quarter of 2011 helped support stock prices, particularly among companies reporting better-than-expected financial results. However, during the third quarter of the year, the resurgence of a sovereign debt crisis in Europe and an intensifying debate about government spending and borrowing in the United States sparked a renewed flight to quality in which investors fled riskier assets, including emerging markets equities.The potentially dampening impact of inflation-fighting measures in China also spooked investors at the time, and the MSCI EM Index finished the reporting period in solidly negative territory despite continued economic growth in many parts of Asia and Latin America. Stock Selections Produced Mixed Results vs. the Benchmark Companies that met near-term expectations tended to hold up well in this environment, but those that fell short were punished, often regardless of attractive valuations and longer-term fundamental strengths. For example, food producers in the consumer staples sector were hurt by higher input costs, adversely affecting China Agri-Industries Holdings and Shree Renuka Sugars. In the basic materials sector, ChinaVanadium Titano-Magnetite Mining suffered due to weakening commodity prices over the reporting period’s second half, and Indian pipeline builder Welspun encountered delays in a number of energy-related projects. From a country perspective, Indian budget airline SpiceJet declined amid higher fuel prices and competitive pressures, and our stock selections in Russia disappointed due to a sharp decline posted by Sberbank of Russia. The fund achieved better results in South Korea, where strong stock selections included auto parts maker Hyundai Mobis, which benefited from a global expansion and market-share gains. Stocks in Taiwan also fared relatively well due to a heavy concentration of information technology companies in the forefront of new trends. For example, HTC Corp. prospered due to its position as a leading supplier of smartphones using the Android operating system. In India, technology services outsourcer Hexaware Technologies gained value as it captured market share and boosted earnings. The financials sector also was a relatively bright spot for the fund, as we effectively managed the risks associated with floundering lenders in China. Instead, we favored countries such as South Africa, where Nedbank Group and FirstRand benefited from a well-capitalized banking system. 4 Emerging Markets May Be Poised to Rally Although we expect macroeconomic pressures to continue to dampen global growth and threaten corporate earnings over the near term, the emerging markets may be poised for longer-term gains. Inflationary pressures seem to be receding, and equity valuations have declined to reflect current headwinds, potentially setting the stage for a sustained rally. Our bottom-up investment process has identified a number of particularly attractive prospects in the telecommunications services sector, where high dividend yields and stable earnings may help attract investors’ attention.We have found fewer stocks meeting our criteria in the materials sector, where commodity prices could decline further, and in the financials sector, where Chinese banks remain under pressure. October 17, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U. S. dollar, or, in the case of hedged positions, that the U. S. dollar will decline relative to the currency being hedged. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets.The index consists of select designated MSCI emerging market national indices. MSCI Indices reflect investable opportunities for global investors by taking into account local market restrictions on share ownership by foreigners. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A shares and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to March 31, 2009 (the inception date for Class A shares and Class C shares respectively), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus/The Boston Company Emerging Markets Core Equity Fund on 7/10/06 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 6/30/06 is used as the beginning value on 7/10/06. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/11 Inception From Date 1
